UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1725



SHERRI WOOTEN,

                                              Plaintiff - Appellant,

          versus


BMW FINANCIAL SERVICES NA, LLC,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
00-806-S)


Submitted:   October 26, 2000             Decided:   November 1, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sherri Wooten, Appellant Pro Se. Lawrence Jay Gebhardt, GEBHARDT
& SMITH, Baltimore, Maryland; Douglas Steven Reinhart, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Sherri Wooten appeals from the district court’s order granting

summary judgment to the defendant on her civil action.             We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we deny Wooten’s motion for summary

reversal and affirm on the reasoning of the district court.             See

Wooten v. BMW Fin. Servs., No. CA-00-806-S (D. Md. May 26, 2000).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2